NOTICE OF ALLOWANCE
Status of Claims
Claims 17, 24, 31, and 39 are currently amended as of 02/16/2022.
Claims 1-16, 20, 23, 30, 34, and 38 have been canceled as of 02/16/2022.
Claims 40-41 are newly added as of 02/16/2022.
Claims 17-19, 21-22, 24-29, 31-33, 35-37, and 39-41 are currently pending and allowable as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
Examiner Notes that Examiner has amended the title to “SYSTEM, METHOD, AND MEDIUM FOR  GENERATING PHYSICAL PRODUCT CUSTOMIZATION PARAMETERS BASED ON MULTIPLE DISPARATE SOURCES OF COMPUTING ACTIVITY” as authorized by MPTP 606.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Beaver et al. (US 2014/0279180) disclosing a user submitted search query for an item such as a handbag, determining physical characteristics for the product using attribute definitions and customization options, and generating a graphical representation of the customized product with the customized physical characteristics. See paragraph [0106], [0056]-[0061], [0092], [0096], Figs. 3 & 4. Another piece of pertinent prior art is Varley (US 2019/0073697) disclosing collecting user login credentials for authentication and determining association between user and interest categories based on monitored user activity including threshold number of searches. See paragraph [0053], [0061], [0122], [0150]. Another piece of pertinent prior art is Hansen (US 2015/0248719) disclosing determining product information such as physical characteristics by performing image analysis and assigning a dimension to a product by performing image analysis using a reference object. See paragraph [0070], [0045], [0076]-[0078]. Another piece of pertinent prior art is “Optimized Reference Object for Assessment of Computed Tomography Instrument Geometry” (Hermanek, P., Ferrucci, M., Dewulf, W., Carmignato, S., Optimized reference object for assessment of computed tomography instrument geometry, 2017, 7th Conference on Industrial Computed Tomography, pp. 1-2.) disclosing using computed tomography (CT) with a reference object to determine accurate measurements. See pages 1-2.  However, none of these references, either alone or in combination (nor any other references) expressly provide for Applicant’s claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The references cited in the form PTO-892 were not applied under relevant Reasons for Allowance in the above Notice of Allowance, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Watkins et al. (US 2014/0052563) disclosing using a hand model of various sizes to show how jewelry will look on recipients’ hand. See paragraph [0142]-[0143].
Dai et al. (US 2008/0222119) disclosing interest signals determined with physical location information. See paragraph [0023], [0034], [0067].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625